 Case 1:19-cv-00742-WS-B Document 1 Filed 10/04/19 Page 1 of 7   PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA


JERMAINE FILES                    *
     Plaintiff,                   *
                                  *
v.                                *   CIVIL NO.: _______________
                                  *
DEERFIELD MEDIA (MOBILE),         *
INC.,                             *
SINCLAIR BROADCAST                *
GROUP, INC.,                      *
     Defendants.                  *


                                COMPLAINT



     Plaintiff, Jermaine Files (“the Plaintiff”), through the

undersigned counsel, alleges as follows:

                                  PARTIES

     1.     The Plaintiff, Jermaine Files, is a private citizen of

the State of Alabama. The Plaintiff’s date of birth is December

22, 1996.

     2.     The Defendants, Deerfield Media (Mobile), Inc.,

(“Defendants”) are a corporation which owns and operates WPMI-TV

(Mobile, AL), which is an affiliate of the National Broadcasting

Company (NBC). Deerfield Media, Inc., is a subsidiary of the

larger parent company, Sinclair Broadcast Group, Inc.




                                      1
 Case 1:19-cv-00742-WS-B Document 1 Filed 10/04/19 Page 2 of 7   PageID #: 2



     3.    The Defendants, Sinclair Broadcast Group, Inc.,

(“Defendants”) are a telecommunications conglomerate and the

Parent company of Deerfield Media, Inc.

                              JURISDICTION

     4.    This Honorable Court has Diversity Jurisdiction of the

parties.

     5.    Plaintiff is a citizen of the State of Alabama.

     6.    Defendant Sinclair Broadcast Group, Inc., are a

Maryland registered corporation with its principal office in

Cockeysville, MD.

     7.    Defendant Deerfield Media (Mobile), Inc., are a

corporation registered in Delaware, with its principal office

located in New York, NY.

     8.    The amount in controversy exceeds $75,000.01.



                         STATUE OF LIMITATIONS

     9.    Plaintiff’s claims arise from Defamation Per Se,

Negligence and Wantonness by the Defendants, which occurred on

or about October 8, 2017, and the days that followed.

     10.   The Statue of Limitations in this Jurisdiction for

Defamation Per Se, Negligence, and Wantonness is (2) years and

will not expire until October 9, 2019.




                                     2
 Case 1:19-cv-00742-WS-B Document 1 Filed 10/04/19 Page 3 of 7   PageID #: 3



                               BACKGROUND

     11.   On or about October 8, 2017, Defendants’ television

program, “Local 15 News”, broadcast a story falsely identifying

the Plaintiff, Jermaine Files, as a rapist and a pillager.

     12.   The story aired by the Defendants included the name

and likeness of the Plaintiff. The Defendants published a

statement “THEY RAPE AND PILLAGE” under a picture of the

Plaintiff and included publication of his name.

     13.   Defendants also published the same story on their

website, “mynbc15.com".

     14.   The website, mynbc15.com      also has a comments section

where visitors to the website can comment on the stories. Many

of the website’s visitors made hurtful and offensive comments

about the Plaintiff which were published on the website.

     15.   Plaintiff is not a rapist. Plaintiff is not a

pillager. On the date of the incidents made basis of this suit,

Plaintiff was not involved in any crimes of moral turpitude as

was published by the Defendants. Defendants’ claims about the

Plaintiff are false.

     16.   Plaintiff was never arrested or charged with the crime

of rape.




                                     3
 Case 1:19-cv-00742-WS-B Document 1 Filed 10/04/19 Page 4 of 7   PageID #: 4



     17.   Plaintiff and his friends and relatives became aware

of the false news publication and made calls to the Defendants

to ask them to retract the story and to run a correction.

     18.   Defendants ignored the requests to retract and

continued to publish the false story depicting the Plaintiff as

a rapist on their website throughout October 2017.



                     CLAIM ONE: DEFAMATION PER SE

     19.   Plaintiff incorporates by reference paragraphs 1-18 of

the complaint as if fully set forth herein.

     20.   Defendants’ made false publications about the

Plaintiff in violation of 28 U.S.C. § 4101.

     21.   Defendant’s false claims about the Plaintiff were

spread over a wide viewing audience and worldwide through the

internet publication.

     22.   Defendants’ false claims of moral turpitude and

criminality are considered inherently defamatory under Alabama

defamation law.

     23.   Plaintiff has requested a retraction in the same

mediums of communication as the original defamatory statement.

     24.   Defendants refused to retract and have not tendered to

the Plaintiff any compensation in money.




                                     4
 Case 1:19-cv-00742-WS-B Document 1 Filed 10/04/19 Page 5 of 7   PageID #: 5



                         CLAIM TWO: NEGLIGENCE

     25.   Plaintiff incorporates by reference paragraphs 1-18 of

the complaint as if fully set forth herein.

     26.   Defendants negligently published false statements

about the Plaintiff.

     27.   Defendants recklessly failed to remove the false

statement about the Plaintiff from their publications even after

the Defendants were made aware of their mistake.



                        CLAIM THREE: WANTONNESS

     28.   Plaintiff incorporates by reference paragraphs 1-18 of

the complaint as if fully set forth herein.

     29.   Defendants recklessly disregarded Plaintiff’s rights

as a private citizen.

     30.   Defendants acted without considering the consequences

of their actions.

     31.   Defendants are huge corporations and do not care about

causing harm to the Plaintiff by publishing false statements.



                                 DAMAGES

     32.   Plaintiff has suffered public humiliation,

embarrassment, shame, and irreparable harm to his reputation.

     33.   Plaintiff claims Per Se damages.



                                     5
 Case 1:19-cv-00742-WS-B Document 1 Filed 10/04/19 Page 6 of 7   PageID #: 6



     34.    Defendants’ false claims about the Plaintiff were of

criminality and moral turpitude and are considered inherently

defamatory under Alabama defamation law.



                           PRAYER FOR RELIEF

     WHEREFORE, Plaintiff respectfully requests that this Court

enter a judgment for the Plaintiff in this Complaint and further

requests:

            (a) Award compensatory damages to Plaintiff in the

amount of $7,000,000.00.

            (b) Award punitive damages to Plaintiff in the amount

of $21,000,000.00.

            (c) Such other relief that the Court deems just and

proper.



            THE PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY



Respectfully submitted, this 4th day of October, 2019.



                                         s/Joseph B. Fellows
                                         Joseph B. Fellows
                                         Attorney for Plaintiff
                                         11 N. Water St., Suite 10290
                                         Mobile, Alabama 36602
                                         (251)423-0646
                                         fellowsjoe@yahoo.com



                                     6
 Case 1:19-cv-00742-WS-B Document 1 Filed 10/04/19 Page 7 of 7   PageID #: 7




PLAINTIFF TO SERVE THE DEFENDANTS AT THE FOLLOWING ADDRESSES:

Deerfield Media (Mobile), Inc.
The Corporation Trust Company
Corporation Trust Center
1209 Orange St.
Wilmington, DE 19801

Sinclair Broadcast Group, Inc.
The Corporation Trust
2405 York Rd. Suite 201
Lutherville Timonium, MD 21093-2264




                                     7
